BURKE, Justice,
dissenting.
I dissent.
The court concedes that, “with appropriate planning and marshalling of resources, appellant’s brief could have been filed without the necessity for a fifth extension of time.” Nevertheless, the court now orders the extension granted, because “[appellant’s attorney] rather than appellant should bear the cost of his derelictions.” 1 Given the number of extensions in the case and appellant’s now established lack of due diligence, I believe dismissal of her appeal was fully warranted. Thus, I would hold *733that the appeal was properly dismissed, for want of prosecution.
With today’s order, the court sends a clear message: litigants are not only free to ignore the filing deadlines in the Rules of Appellate Procedure, they are even free to disregard an unequivocal statement by a judge that “no further extensions will be granted.” The court’s ruling makes clear that such admonitions are without meaning, and that the time requirements of the Appellate Rules will not be enforced. Wisely, the court stops short of repeating the admonition here.

. The only costs mentioned by the court are those incurred by appellee in opposing the motion for a fifth extension of time, and the present motion for full court reconsideration. Apparently, the cost of any additional harm caused by the delay must be borne by appellee.